Per Curiam.
This cause having been heretofore submitted to the Court upon the transcript of the record of the decree aforesaid, and briefs and argument'of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the’ premises, it seems to the Court that there is no error in the said decree; it is, therefore, considered, ordered and adjudged that the said decree of the Court of Record be, and the same is hereby, affirmed.
All concur.